           Case 1:19-cr-00784-GHW Document 45 Filed 03/05/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 3/5/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :              1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :                  ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         On February 9, 2021, the Court ordered Defendant to submit his proposed voir dire

questions by no later than March 4, 2021. Dkt. No. 42. The Court has not received Defendant’s

submission. Defendant is ordered to submit his proposed voir dire questions forthwith, and in no

event later than March 5, 2021. Alternatively, in the event that Defendant prefers to use the

Government’s proposed voir dire questions, Defendant is directed to write a letter to the Court

stating his position.

         The Court reminds the parties that their pretrial materials were originally due by January 15,

2021. Dkt. No. 34. After the parties did not submit their materials by that date, the Court directed

the parties to submit their materials by January 22, 2021. Dkt. No. 35. On January 22, 2021, the

Court granted the parties another extension to February 5, 2021, Dkt. No. 37, and granted

Defendant another extension on February 9, 2021. Dkt. No. 42. The Court expects Defendant to

comply with this order without delay.

         SO ORDERED.

Dated: March 5, 2021
New York, New York
                                                                   ____________________________
                                                                          Gregory H. Woods
                                                                      United States District Judge
